Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a "computer program product". The broadest reasonable interpretation of a claim drawn to a computer program product covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See 351 OG 212, Feb 23 2010.
The Examiner suggests that Applicant amends the claims as follows: "non-transitory computer program product".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim discloses “a method for identifying radio frequency (RF) interference in imaging of a magnetic resonance tomography system” and “identifying a point of interference from the correlation.” It is not clear if these are two different types of interferences or are the same. Therefore, the claim is considered indefinite.
Claims 2-15 are rejected for depending on claim 1.

Regarding claim 2, the claim discloses “wherein the at least one further image is correspondingly rotated” is considered indefinite. It is not clear from the claim language if the at least one further image is rotated about the “additional angle of rotation” or “the angle of rotation” or some other angle. Therefore, claim is considered indefinite.
Claims 2-8 are rejected for depending on claim 2.

Regarding claim 5, the limitation “of relevant images” is considered indefinite. It is not clear if the “relevant images” include the first image, second image, and/or the at least one additional image. 

Regarding claim 11, the limitation “of relevant images” is considered indefinite. It is not clear if the “relevant images” include the first image and/or second image. 

Claims 16-17 are rejected for same reasons as claim 1 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 11, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bammer (US 2008/0157767).

Regarding claim 1, Bammer teaches a method for identifying radio frequency (RF) interference in imaging of a magnetic resonance tomography system, the method comprising:
performing an acquisition, in which a scan of a k-space along a trajectory takes place, wherein an angle of rotation exists between a scan start position of a first individual acquisition and a scan start position of a second individual acquisition [Fig. 9, wherein there is an angle of rotation between the acquisitions shown in the left of the figure. See also rest of reference.]; 
obtaining a first image from the first individual acquisition [Fig. 9, see half Fourier transformation for both acquisitions to form two images. See also rest of reference.]; 
obtaining a second image from the second individual acquisition  [Fig. 9, see half Fourier transformation for both acquisitions to form two images. See also rest of reference.]; 
rotating one of the first or second images in respect of the other image about the angle of rotation such that the rotation is reversed in an image plane [Fig. 9, wherein the bottom image is flipped back according to the rotation of the second acquisition with respect to the first acquisition. See also rest of reference.]; 
determining a correlation between the one rotated image and the other image [Fig. 9, The two images are correlated. See also rest of reference.]; and
identifying a point of interference from the correlation [Fig. 9, wherein interference is determined. ¶0041-0042. See also wherein image artifacts are investigated as well. Image artifacts are caused by interference. See also rest of reference.].

Regarding claim 2, Bammer further teaches wherein, during the performing of the acquisition, at least one further individual acquisition takes place, in which a scan start position of the at least one further individual acquisition is rotated about an additional angle of rotation in respect of the second individual acquisition, wherein at least one further image is captured from the at least one further individual acquisition, wherein the at least one further image is correspondingly rotated, and wherein the at least one further rotated image is taken into account in the determining of the correlation [¶0041, wherein all blades spanning 0 degrees to 360 degrees can be included in the processing. Therefore, more than two images will be processed. See also rest of reference which teaches acquiring multiple blades.].

Regarding claim 5, Bammer further teaches wherein the correlation is determined by a subtraction of relevant images [¶0041, wherein a difference is taken from the images. See also rest of reference.].

Regarding claim 11, Bammer further teaches wherein the correlation is determined by a subtraction of relevant images [¶0041, wherein a difference is taken from the images. See also rest of reference.].

Regarding claim 16, the same reasons for rejection as claim 1 also apply to claim 16. Claim 16 is merely the computer program product version of method claim 1.

Regarding claim 17, the same reasons for rejection as claim 1 also apply to claim 17. Claim 17 is merely the apparatus version of method claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-7, 9, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Bammer, in view of Harvey (WO 2021/064194).

Regarding claim 3, Bammer teaches the limitations of claim 2, which this claim depends from.
However, Bammer is silent in teaching wherein the identifying of the point of interference takes place using a pattern recognition algorithm.
Harvey, which is also in the field of MRI, teaches wherein the identifying of the point of interference takes place using a pattern recognition algorithm [¶0019 and ¶0033, wherein pattern matching is used to determine artifacts that can be caused from RF components. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bammer and Harvey because both Bammer and Harvey are in the field of MRI and determining interference/noise and because Harvey teaches that it is known in the art to use pattern matching and/or machine learning to quickly and quantitatively assess various types of artifacts [Harvey - ¶0019 and ¶0033-0034].

Regarding claim 6, Bammer teaches the limitations of claim 2, which this claim depends from.
However, Bammer is silent in teaching wherein the identifying of the point of interference is based on a machine learning algorithm.
Harvey, which is also in the field of MRI, teaches wherein the identifying of the point of interference is based on a machine learning algorithm [¶0019; ¶0033-0034. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bammer and Harvey because both Bammer and Harvey are in the field of MRI and determining interference/noise and because Harvey teaches that it is known in the art to use pattern matching and/or machine learning to quickly and quantitatively assess various types of artifacts [Harvey - ¶0019 and ¶0033-0034].

Regarding claim 7, Bammer and Harvey teach the limitations of claim 6, which this claim depends from.
Bammer is silent in teaching wherein the machine learning algorithm is a deep- learning algorithm.
Harvey further teaches wherein the machine learning algorithm is a deep- learning algorithm [¶0019; ¶0033-0034; ¶0064. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bammer and Harvey because both Bammer and Harvey are in the field of MRI and determining interference/noise and because Harvey teaches that it is known in the art to use pattern matching and/or machine learning to quickly and quantitatively assess various types of artifacts [Harvey - ¶0019 and ¶0033-0034].

Regarding claim 9, Bammer teaches the limitations of claim 1, which this claim depends from.
However, Bammer is silent in teaching wherein the identifying of the point of interference takes place using a pattern recognition algorithm.
Harvey, which is also in the field of MRI, teaches wherein the identifying of the point of interference takes place using a pattern recognition algorithm [¶0019 and ¶0033, wherein pattern matching is used to determine artifacts that can be caused from RF components. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bammer and Harvey because both Bammer and Harvey are in the field of MRI and determining interference/noise and because Harvey teaches that it is known in the art to use pattern matching and/or machine learning to quickly and quantitatively assess various types of artifacts [Harvey - ¶0019 and ¶0033-0034].

Regarding claim 12, Bammer teaches the limitations of claim 2, which this claim depends from.
However, Bammer is silent in teaching wherein the identifying of the point of interference is based on a machine learning algorithm.
Harvey, which is also in the field of MRI, teaches wherein the identifying of the point of interference is based on a machine learning algorithm [¶0019; ¶0033-0034. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bammer and Harvey because both Bammer and Harvey are in the field of MRI and determining interference/noise and because Harvey teaches that it is known in the art to use pattern matching and/or machine learning to quickly and quantitatively assess various types of artifacts [Harvey - ¶0019 and ¶0033-0034].

Regarding claim 13, Bammer and Harvey teach the limitations of claim 12, which this claim depends from.
Bammer is silent in teaching wherein the machine learning algorithm is a deep- learning algorithm.
Harvey further teaches wherein the machine learning algorithm is a deep- learning algorithm [¶0019; ¶0033-0034; ¶0064. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bammer and Harvey because both Bammer and Harvey are in the field of MRI and determining interference/noise and because Harvey teaches that it is known in the art to use pattern matching and/or machine learning to quickly and quantitatively assess various types of artifacts [Harvey - ¶0019 and ¶0033-0034].

Claims 4, 8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Bammer, in view of Patch (US 2003/0193335).

Regarding claim 4, Bammer teaches the limitations of claim 2, which this claim depends from.
However, Bammer is silent in teaching wherein the identifying of the point of interference comprises a comparison with a threshold value.
Patch, which is also in the field of MRI, teaches wherein the identifying of the point of interference comprises a comparison with a threshold value [¶0044-0045, wherein interference is determined if the signal magnitude does not reach a threshold value. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bammer and Patch because Bammer teaches acquiring magnitude images [Bammer - ¶0041] and Patch teaches that magnitude images can be used to identify noise/interference by comparing the magnitude values to a threshold [Patch - ¶0044-0045].  

Regarding claim 8, Bammer teaches the limitations of claim 2, which this claim depends from.
Bammer further teaches the first image, the second image, and the at least one additional image [¶0041, wherein all blades spanning 0 degrees to 360 degrees can be included in the processing. Therefore, more than two images will be processed. See also rest of reference which teaches acquiring multiple blades.].
However, Bammer is silent in teaching marking, deleting, or replacing the identified point of interference.
Patch, which is also in the field of MRI, teaches marking, deleting, or replacing the identified point of interference [¶0044-0045, wherein masking removes (deletes) the pixels where the signal magnitude does not reach a threshold. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bammer and Patch because Bammer teaches acquiring magnitude images [Bammer - ¶0041] and Patch teaches that magnitude images can be used to identify noise/interference by comparing the magnitude values to a threshold [Patch - ¶0044-0045] so that interference/noise values can be removed.

Regarding claim 10, Bammer teaches the limitations of claim 1, which this claim depends from.
However, Bammer is silent in teaching wherein the identifying of the point of interference comprises a comparison with a threshold value.
Patch, which is also in the field of MRI, teaches wherein the identifying of the point of interference comprises a comparison with a threshold value [¶0044-0045, wherein interference is determined if the signal magnitude does not reach a threshold value. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bammer and Patch because Bammer teaches acquiring magnitude images [Bammer - ¶0041] and Patch teaches that magnitude images can be used to identify noise/interference by comparing the magnitude values to a threshold [Patch - ¶0044-0045].  

Regarding claim 14, Bammer teaches the limitations of claim 1, which this claim depends from.
Bammer further teaches the first and second images [¶0041, wherein all blades spanning 0 degrees to 360 degrees can be included in the processing. Therefore, more than two images will be processed. See also rest of reference which teaches acquiring multiple blades.].
However, Bammer is silent in teaching marking, deleting, or replacing the identified point of interference.
Patch, which is also in the field of MRI, teaches marking, deleting, or replacing the identified point of interference [¶0044-0045, wherein masking removes (deletes) the pixels where the signal magnitude does not reach a threshold. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bammer and Patch because Bammer teaches acquiring magnitude images [Bammer - ¶0041] and Patch teaches that magnitude images can be used to identify noise/interference by comparing the magnitude values to a threshold [Patch - ¶0044-0045] so that interference/noise values can be removed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Bammer, in view of Li (US 2017/0184694).

Regarding claim 15, Bammer teaches the limitations of claim 1, which this claim depends from.
Bammer further teaches wherein the trajectory, along which the scanning takes place, is non-cartesian [¶0041, see propeller blades. See also rest of reference.].
However, Bammer is silent in teaching a spiral.
Li, which is also in the field of MRI, teaches wherein the trajectory, along which the scanning takes place, is a spiral [¶0094].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bammer and Li because both prior art references teach non-cartesian trajectories for sampling a k-space and because Li teaches that another known non-cartesian trajectory type to use in MRI is a spiral trajectory [Li - ¶0094].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896